Citation Nr: 1441958	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1999 to June 1999, April 2000 to March 2003, September 2008 to September 2009, and January 2010 to January 2011.  He is a recipient of the Combat Infantryman Badge and the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which denied the Veteran's claims.

In September 2014, the Veteran submitted additional medical evidence directly to the Board.  Neither the Veteran nor his representative submitted a waiver of local consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).  However, as the claims on appeal are being granted herein, the Board finds that proceeding with the decision does not prejudice the Veteran. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has anxiety disorder and  depressive disorder that are related to his active military service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, an anxiety disorder was incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, a depressive disorder was incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran contends that he incurred anxiety and depressive disorders as a result of his military service.  Specifically, he claims that his experiences as an infantryman in Afghanistan and Iraq caused him to develop anxiety and depressive disorders.  See, e.g., Veteran's statement dated October 2011. 

With regard to in-service injury or disease the Veteran's DD-214 confirms that he served an infantryman for four years and three months.  The DD-214 also shows that the Veteran served in designated imminent danger zones in Afghanistan and Iraq.  His service treatment records (STRs) are absent any documentation of in-service anxiety or depression complaints.  As indicated above, the Veteran is the recipient of the Combat Infantryman Badge and the Combat Action Badge.  Moreover, the Broad notes that the Veteran is service connected for post-traumatic stress disorder (PTSD) based upon his combat service; therefore, the Veteran's exposure to combat in service has been conceded.  As the Veteran contends he incurred anxiety and depressive disorders as a result of combat, the provisions requiring VA to accept a veteran's statements as to combat injuries do apply to this case.  See 38 U.S.C.A. § 1154(b) (West 2002) & 38 C.F.R. § 3.304(d) (2013) (which stipulate that VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary).

A post treatment record dated April 2011 indicated that the Veteran seemed anxious and nervous in relation to his military service in Afghanistan.  See VA neuropsychological assessment dated April 2011.  The VA neuropsychologist opined that she suspected the Veteran's "difficulties are due to his psychiatric distress, given the fact that they are recent origin, developing together with the onset of anxiety symptoms."  She diagnosed the Veteran with an anxiety disorder.  However, the treatment provider stated that she was unable to interpret the etiology at that time.  See VA neuropsychological assessment dated April 2011, page 11. 

The Veteran was afforded a VA examination in May 2011.  The examiner diagnosed him with PTSD, which she concluded was caused by his military service.  However, the examiner's report reflects that the Veteran's PTSD diagnosis "is consistent with the Veteran's symptoms of anxiety, depression, and irritability."  See VA examination dated May 2011, page 12.

In support of his claim, the Veteran submitted statements of his continuous symptoms of anxiety and depression.  In October 2011, he stated that he is unable to sleep, feels depressed, experiencing loss of interest in daily activities, and isolates himself from others.  See Veteran's statement dated October 2011.  Moreover, he stated that he was hospitalized for panic attacks occurring on June 2014.  In July 2014, he was self-admitted to the emergency room (ER) for numbness, which the Veteran indicated was related to his anxiety and PTSD.  A VA ER treatment provider in July 2014, diagnosed the Veteran with anxiety, PTSD, and panic attacks.  While the Veteran lacks the medical expertise necessary to self-diagnose a psychiatric disorder, he is competent to report symptoms of depression and anxiety since service, especially those he can personally experience, such as sadness, sleeplessness, and weight loss.  See Jandreau, 492 F.3d at 1376-77.  As the Veteran's reported history of continuous depressive and anxiety symptoms since service is uncontroverted by the evidence of record, the Board finds that he is a credible historian.  

In sum, the Broad finds that the record supports an award of service connection for anxiety and depressive disorders.  In so finding, the Board acknowledges that the May 2011 VA examiner opined that the Veteran's anxiety and depression were symptoms of his PTSD.  Nevertheless, in light of the multiple diagnoses of anxiety and depressive disorders documented in the record, the evidence is deemed to be at least in equipoise.  See, e.g.,VA ER treatment provider in July 2014 and VA neuropsychological assessment dated April 2011. 

Accordingly, as the evidence is at least in equipoise as to whether the Veteran's anxiety and depressive disorders are separate from the PTSD diagnosis,  the benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will therefore resolve reasonable doubt in the Veteran's favor and grant service connection for anxiety and depressive disorders. 38 U.S.C.A §5107 (West 2002 & Supp. 2013).











ORDER

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for depressive disorder is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


